Citation Nr: 1339033	
Decision Date: 11/26/13    Archive Date: 12/06/13	

DOCKET NO.  05-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to February 1987.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Due to the Veteran's move, jurisdiction of his case has been transferred to the Winston-Salem, North Carolina, Regional Office.

This case was previously before the Board in January 2008 and May 2009, at which time, among other things, it was remanded for additional development.  Subsequent to those remands, the Board, in a decision of September 2010, denied entitlement to an evaluation in excess of 10 percent for the residuals of right shoulder dislocation prior to August 10, 2004; denied entitlement to an evaluation in excess of 20 percent for the residuals of right shoulder dislocation during the period from August 10 to December 7, 2004; and denied entitlement to an evaluation in excess of 20 percent for those same right shoulder residuals during the period from April 1, 2005 to November 11, 2009.  Beginning on November 12, 2009, the Board awarded a 30 percent evaluation for the Veteran's service-connected residuals of right shoulder dislocation.  At that same time, the Board remanded for additional development the issue of entitlement to a total disability rating based upon individual unemployability.  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.  




REMAND

The Veteran seeks entitlement to a total disability rating based upon individual unemployability.  In pertinent part, it is contended that the Veteran's service-connected disabilities, in and of themselves, when taken in conjunction with his education and occupational experience, are sufficient to preclude his participation in any form of substantially gainful employment. 

A review of the record discloses that service connection is currently in effect for postoperative residuals of right shoulder arthroscopy, evaluated as 30 percent disabling; residuals of a stress fracture of the right pubis, evaluated as 10 percent disabling; neuritis of the right upper extremity, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable.  The combined evaluation currently in effect for the Veteran's various service-connected disabilities is 40 percent.  Pertinent evidence of record is to the effect that the Veteran has completed two years of college, and has occupational experience as an electrician apprentice and computer technician.  Apparently, the Veteran last worked in September 2006.  

At the time of the Board's prior remand in September 2010, it was noted that the Veteran had raised the issue of entitlement to service connection for tinnitus, and that, were service connection for tinnitus to be granted, the rating assigned might potentially affect the Veteran's entitlement to a total disability rating based on individual unemployability, with the result that the two issues were "inextricably intertwined."  Accordingly, it was requested that, prior to adjudication of the issue of entitlement to a total disability rating based upon individual unemployability, the RO adjudicate the Veteran's potential entitlement to service connection for tinnitus.  

A review of the record indicates that the Veteran has failed to report for VA examinations scheduled for him on a number of occasions.  However, that same review reveals that, on more than one occasion, the Veteran has requested that his VA examinations be rescheduled due to various scheduling conflicts.  Significantly, based on correspondence contained in the file, it would appear that the Veteran has moved from North Carolina to South Carolina, and then back to North Carolina as recently as January 2013.  That same correspondence is to the effect that the Veteran, apparently, currently resides in Black Mountain, North Carolina.  

Further, it is significant that there is evidence suggesting that the appellant may not be competent to understand the nature of these proceedings, and his duties under them.  As such, the question whether the appellant is in need of a fiduciary to protect his rights must be addressed.

Under the circumstances, the Board is of the opinion that an additional attempt should be made to schedule the Veteran for appropriate VA examinations prior to a final adjudication of his claim for a total disability rating based upon individual unemployability.  This is particularly the case given that the Veteran apparently last underwent a VA examination for evaluation of his predominant service-connected disability, his right shoulder, in November 2009, almost four years ago.  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AMC/RO for the following actions:

1.  The RO must address whether the appellant is in need of a fiduciary to assist him in the prosecution of this claim.

2.  Any pertinent VA or other inpatient or outpatient treatment records dating since June 2013 should be obtained and incorporated in the claims folder.  The Veteran and any fiduciary must be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran or his fiduciary, a notation to that effect should be included in the claims file.  In addition, the Veteran, any fiduciary and his representative should be informed of any such problem.

3.  Following verification of his correct address, the Veteran should then be afforded additional appropriate VA examinations in order to more accurately determine the exact nature and etiology of his claimed tinnitus, as well as the impact of his service-connected disabilities on his ability to obtain and retain substantially gainful employment.  The Veteran and any fiduciary are to be notified that it is the appellant's responsibility to report for the examinations, and to cooperate in the development of his claim.  The Veteran and any fiduciary must further be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AMC/RO should then first adjudicate the issue of entitlement to service connection for tinnitus, followed by readjudication of the issue of entitlement to a total disability rating based upon individual unemployability.  Should the benefit sought on appeal remain denied, the Veteran, any fiduciary and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since June 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



